Name: Council Regulation (EEC) No 1196/86 of 22 April 1986 on the conclusion of the Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  cooperation policy;  international trade;  European construction
 Date Published: nan

 25.4.1986 EN Official Journal of the European Communities L 108/1 COUNCIL REGULATION (EEC) No 1196/86 of 22 April 1986 on the conclusion of the Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas for the attainment of the objectives of the Community in the sphere of external economic relations the Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan should be approved; whereas it appears that certain measures of economic cooperation envisaged in the Agreement exceed the powers of action provided for in the Treaty in the field of the common commercial policy, and whereas recourse should also be had to Article 235, HAS ADOPTED THIS REGULATION: Article 1 The Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 10 of the Agreement (3). Article 3 The Community shall be represented on the Joint Commission provided for in Article 8 of the Agreement by the Commission, assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Membe States. Done at Luxembourg, 22 April 1986. For the Council The President H. van den BROEK (1) OJ No C 81, 29. 3. 1985, p. 3. (2) OJ No C 88, 14. 4. 1986. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.